Steinbrink, J.
Trial by the court without a jury. The facts are undisputed. The plaintiff, having done business with defendants at a time (1922) when they were residents of Italy, thereafter *156sued the defendants in Italy, and in June of 1924 obtained judgment against them for $1,919.16. Thereafter the parties came to the United States, and in August of 1936 the plaintiff sued in this court on the foreign judgment thus obtained. The only defense interposed is that of the Statute of Limitations included in section 53 of the Civil Practice Act. That section, however, provides that “ an action, the limitation of which is not specifically prescribed in this article, must be commenced within ten years after the cause of action accrues.” There is, however, other specific prescription in the same article to be found in section 44 which provides that “ a. final judgment * * * for a sum of money * * * rendered in a court of record within the United States or elsewhere, * * * is presumed to be paid and satisfied after- the expiration of twenty years from the time when the party recovering it was first entitled to a mandate to enforce it.” This section has been held to be a Statute of Limitations. (Matter of Murray, 272 N. Y. 228.) Section 53, therefore, is inapplicable and section 44 is applicable. The principal and interest thereon having been stipulated, there will be judgment for the plaintiff for the sum of $3,531.25.